Citation Nr: 1810154	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a closed fracture of the right ankle, lateral malleolus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In September 2017, the Board remanded this claim for further development, to include a VA examination which it deemed was necessary for adjudication.


FINDING OF FACT

The Veteran failed without good cause shown to report for VA examination necessary to evaluate the increased disability rating claim for a closed fracture of the right ankle, lateral malleolus, currently evaluated as 20 percent disabling.


CONCLUSION OF LAW

The claim of entitlement to a disability rating in excess of 20 percent for a closed fracture of the right ankle, lateral malleolus,  lacks legal merit due to the Veteran's failure to report for a necessary VA examination without good cause shown. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has denied this claim on the basis that the Veteran failed, without good cause shown, to report for a VA examination necessary to decide the claim. As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law. See 38 C.F.R. § 3.655. As the Board has denied this claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim. See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Failure to Report for a Necessary VA Examination

Pursuant to the September 2017 Board remand directives, the RO scheduled the Veteran for VA examination in October 2017. However the Veteran failed to report for the scheduled examination. In December 2017, the RO verified the Veteran's address and contact information through a background check, and saw that no updated address was listed. Furthermore, a memorandum dated in December 2017outlined the multiple efforts the RO undertook to reach the Veteran. Specifically, in addition to the original letter notifying the Veteran of his upcoming appointment, several telephone calls were made and voicemail messages left at the numbers of record for the Veteran, as well as those produced in the background check.  However, the Veteran has offered no response and no explanation for his failure to report for his examination. 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim. 38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b).

When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

The first question for resolution here is whether the benefit cannot be established or confirmed without the examination. It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record. If the benefit could be granted, the remand would be unnecessary. Here, the stated bases for the Board's remand were to determine the current severity of the service-connected disability. 

Indeed the examination was necessary to evaluate the Veteran's assertions of worsening, to determine the extent of worsening if found, and for the examiner to clarify the nature of the injury. As explained by the Board in its September 2017 remand, the evidence of record was not sufficient to reach a decision on these issues. 

Regarding whether good cause was shown for the Veteran's failure to report, the Veteran has not offered any explanation. As good cause has not been alleged, the Board finds that good cause is not shown.  In fact, the Veteran also failed to report for a rating physical examination which was scheduled for December 2012.  He did not offer any reason for his failure to appear.

Having found that the criteria under 38 C.F.R. § 3.655 (a) are met, the disposition of this claim is contingent on the type of claim at issue. The rating claim is not the original claim for compensation. Service connection for closed fracture of the right ankle, lateral malleolus, was granted in an July 1998 rating decision. The current rating issue arises from a claim for increase received in August 2012. Thus, this claim is for increase of an already service-connected disability. Therefore, the appropriate disposition regarding this claim is denial.  38 C.F.R. § 3.655(b).

						(CONTINUED ON NEXT PAGE)


ORDER

The Veteran's claim of entitlement to a disability rating in excess of 20 percent for closed fracture of the right ankle, lateral malleolus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


